In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-248 CV

____________________


EMPIRE TRUCK LINES, INC., Appellant


V.


DON CRANE AND BRANDY CRANE, Appellees




On Appeal from the 58th District Court
Jefferson County, Texas

Trial Cause No. A-169,896




MEMORANDUM OPINION (1)
	Empire Truck Lines, Inc. filed a motion to dismiss this appeal.  The appellant
alleges that it no longer wishes to pursue an appeal because the trial court granted a new
trial.  The Court finds that this motion is voluntarily made by the appellant through its
attorney of record prior to any decision of this Court.  Tex. R. App. P. 42.1(a)(1).  No
other party filed notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  Appellate costs are assessed against the appellant.	
									PER CURIAM
Opinion Delivered July 8, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.